[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 480 
The only objection urged against the sufficiency of the third count of the complaint, which is based upon the alleged violation of defendant's duty, under section 7095 of the Code, "to have securely fixed and conveniently arranged so as to be accessible to persons lodging in * * * such building, * * * good and sufficient fire escapes or ladders for each story of said building," is that it charges that defendant's hotel was not equipped with good and sufficient fire escapes "located securely and conveniently arranged." Defendant's theory is that the use of the phrase "located securely," instead of the statutory phrase "securely fixed," is a substantial departure therefrom, and imports a different duty. According to Worcester's and other dictionaries, "located" means fixed, and was clearly used in that sense here. The objection is hypercritical, and cannot be sustained.
Count 5 alleges that —
"Said hotel * * * was not properly equipped with fire escapes or ladders, said hotel [more than two stories high] being about 200 feet long and about 120 feet wide, with only one fire escape or ladder at the end of said building, about 200 feet or more from the room occupied by plaintiff's intestate, from which he was cut off by the fire, which was negligence."
The criticism of this count is that it sets up, as matter of law, that one fire escape for such a building is a negligent or improper equipment, which is a question of fact for the jury. It is, of course, a question of fact for the jury, but the fallacy of the criticism lies in the assumption that negligence or insufficiency is charged as a matter of law. On the contrary, it is charged as an inference of fact — a conclusion deducible from the character, dimensions, and uses of the building. When facts charged are equivocal, that is, when they reasonably permit, but do not demand, the inference upon which the pleader relies, it is necessary that he should color the facts by drawing the inference in question and charging it as a fact. Norton v. Randolph, 176 Ala. 381, 58 So. 283, 40 L.R.A. (N.S.) 129, Ann. Cas. 1915A, 714; Skipper v. Holloway,191 Ala. 190, 67 So. 991; Shelby Iron Co. v. Bierly, 202 Ala. 422,80 So. 806; Shelby Iron Co. v. Bean, 82 So. 92.1
Whether the facts stated may support the inference charged is a question of law for the court, and this may be tested by demurrer. Whether they do support the inference is a question of fact for the jury. As we read this count, it is not subject to the demurrer.
Count "A," after describing the building somewhat more specifically, showing that it contained about 60 bedrooms and that the intestate occupied a room on the third floor, alleges that the building "had only one fire escape for the occupants or guests of said hotel, located at one end of said building, a distance of about 200 feet from the room occupied at the time of the fire by plaintiff's intestate, and that the fire originated in the part of the building between the room occupied by plaintiff's intestate and the fire escape." It then proceeds to charge a violation by defendant of section 7095 of the Code, "by lodging plaintiff's intestate as a guest in a hotel not equipped with good and sufficient fire escapes or ladders, securely fixed and conveniently arranged, so as to be accessible to plaintiff's intestate."
The same objection is made to this count as was made to count 5, and which for the same reason must be held to be without merit. It is further urged that the statement that the building had only one fire escape must be taken, on demurrer, as a concession that it was otherwise, and perhaps abundantly, equipped with fire ladders, notwithstanding the specific negation later on of any such equipment. This contention is manifestly without merit. The allegations of the count must be construed as a whole, and not separately, and so construed the negation of the presence of ladders is positive and sufficient. Moreover, we do not think the phrase "fire escapes or ladders" was intended to describe distinct and different means or agencies, but rather to use an enlarged description of the same thing, ex majore cautela. Certainly a fire ladder is a *Page 482 
fire escape, and "fire escapes" would include fire ladders of such sort and location as to permit the safe descent thereon of persons caught in a building on fire.
The trial court cannot be held in error for excluding the question propounded by defendant on cross-examination to plaintiff's witness Cox, viz.:
"While you were going into that building, and after you had gotten into the building, got near the steps and started up the steps, did not Mask ask you, 'What number did the clerk say that Mr. Spratling was in?' "
Cox had testified that he and Mask, while the fire was in progress, went into the building looking for Spratling, and that he asked Heaphy, the hotel clerk, where Spratling was; that according to his best recollection Heaphy said he was in room 92; that he and Mask then went into the building and were told there was no room 92; that they went back and inquired of Heaphy again, whereupon he told them Spratling was in room 68. The answer indicated by this question to Cox would have presented a statement by Mask in contradiction of certain statements made by Mask in his deposition as a witness for plaintiff. No predicate having been laid therefor, it was obviously inadmissible for that purpose. It was in no sense a part of the res gestæ of any event relevant to the issues of the case, and which could be thus illustrated or explained. If, as urged, it was apt and proper to test the memory of Cox as to the events he had narrated, its allowance or rejection rested in the sound discretion of the trial court, the exercise of which will not be reviewed unless it was clearly oppressive and prejudicial. Treadwell v. State, 168 Ala. 96, 53 So. 290. We cannot so pronounce it here.
The structure of the hotel and the nature of its building material were relevant to the question of the sufficiency of the fire escapes provided, since they might aggravate the danger of a guest's isolation and render combustion more or less rapid, in case of a fire. Plaintiff was therefore properly allowed to show by the witness Kline that the interior or partition walls were constructed of plaster and laths, without regard to any city ordinance on the subject. Moreover, two other witnesses had already so testified without objection from defendant.
Whether or not the evidence established a breach of defendant's duty under section 7095 of the Code, or of her common-law duty to seasonably warn plaintiff's intestate, a guest of the hotel, of a danger to which she knew or should have known he was exposed by this fire, were very clearly questions of fact for the jury. Defendant insists, however, that the evidence is without any tendency to show that intestate's death in the hotel was the proximate result of such negligence, in either aspect of the case.
In support of this contention it is urged: (1) That intestate knew of the existence of an interior stairway at the south end of the building, one door removed from his room, leading to the lower floor, and also knew of the existence of an iron balcony just outside the window of his room, and that his resort to either of these facilities, which were open to him, would have preserved his life, regardless of the absence of a convenient fire escape; and (2) that the fact that he left his room before suffocation or incineration occurred shows conclusively that he had sufficient warning of the fire.
1. If the jury found, as they properly could, that defendant was negligent in not providing one or more fire escapes for the south end of the building which would have been accessible to intestate, and its presence made known to him by an appropriate signboard or other notice, they could also have reasonably found that such a facility would have saved his life.
There is nothing in the evidence to show that intestate knew of the existence of the little balcony outside of his window, for it appears that he had never occupied that particular room before. It is possible that he might have safely escaped down the stairway at the south end, not far from his room door, but the evidence permits the inference that this stairway and all other openings were flooded with smoke, and may have appeared impassable to him, at the time he emerged from his doorway into the hall. But, however that may be, if defendant breached her statutory duty to provide external fire escapes as demanded by the situation, she cannot be heard to say that her dereliction was not the cause of a guest's death because of his failure to intelligently select and resort to an internal means of descent, the efficacy of which could only have become known to him by testing it — possibly to run into still greater danger. Kohn v. Clark, 236 Pa. 18, 84 A. 692, Ann. Cas. 1913E, 775. And we may remark here, responding to a contention made by defendant, that neither a balcony nor an interior staircase can be regarded as a "fire escape" within the meaning of the statute (Code, § 7095). We adopt as correct the views expressed by Mr. Justice McClellan in his concurring opinion in B. R., L. P. Co. v. Buff, 201 Ala. 94, 77 So. 388, 390.
There was no plea of contributory negligence, and the question of intestate's due care and diligence is not presented.
2. It was open to the jury to find that defendant, through her responsible agent, the hotel clerk, knew of the presence of intestate in room 68, and that he was probably sound asleep and unconscious of *Page 483 
the fire; that there was ample opportunity to arouse and warn him of the situation; and that the failure of defendant or of her said agent to discharge this clear and imperative duty at a time when it would have been effective was the proximate cause of his death.
We conclude, therefore, that the trial court properly refused to give for defendant the general affirmative charge as to the whole case.
Defendant also insists that she was entitled to the general affirmative charge as to some of the several counts of the complaint, for the reason that it is therein alleged that intestate came to his death "while in bed asleep." No doubt there was a technical variance in the proof, which showed without dispute that he had arisen from his bed and left his room in the effort to escape, either by way of his former room across the hall, or down the hallway towards the staircase leading to the lower floor. It is clear, however, that this variance as to the exact place of his death did not vary the duty owed by defendant to intestate, in either aspect of the case as presented to the court, and could not have misled defendant as to the requirements of her defense. B. R., L.  P. Co. v. Lide, 177 Ala. 400, 58 So. 990; South. Ry. Co. v. Lee, 167 Ala. 268, 52 So. 648. Moreover, advantage cannot be taken of a supposed variance merely by a request for the general affirmative charge, where a permissible amendment of the complaint would remove the variance. Cir. Ct. rule 34, 175 Ala. xxi. The record does not show that defendant in any way complied with this rule. Error cannot be visited upon the refusal of the court to give these charges.
Charge "A," predicated upon the contributory negligence of intestate, was properly refused, for the reason that such negligence was not pleaded and was therefore not available for defense.
Charge "B" was properly refused because it was argumentative, and singled out a part of the evidence while ignoring other related evidence which tended to show defendant's knowledge that intestate, after a night trip on his engine, had retired to his room for the sole purpose, as was his habit, of going to bed and sleeping through the forenoon. L.  N. R. R. Co. v. Webb, 97 Ala. 308, 12 So. 374. It appears also that the trial judge instructed the jury in his oral charge that defendant knew that intestate was in the hotel, which, under the evidence, was tantamount to saying that she knew he was in his room, and that defendant, through her counsel, waived exception to the oral charge. There was therefore no field for the operation of the special instruction in question.
At plaintiff's request the trial judge instructed the jury:
"That if they believe that plaintiff's intestate was in danger of losing his life, due care and diligence required the defendant to do everything that gave reasonable promise of the preservation of the life of plaintiff's intestate, regardless of difficulties."
This definition of due care and diligence in the emergency of definitely known peril to human life is taken from the opinion of McClellan, C. J., in the case of Bessemer, etc., Co. v. Campbell, 121 Ala. 50, 59, 25 So. 793, 77 Am. St. Rep. 17, where it was stated in the abstract, but, of course, with reference to the imprisoned miner who lost his life in the burning mine, and the duty of the superintendent as to the means to be employed for his rescue. That case is reviewed by Judge Freeman in his note to Wellston Coal Co. v. Smith (Ohio) 87 Am. St. Rep. 547, 566, with the observation that the language quoted "would seem, as a matter of law, to lay down a rule of diligence entirely too rigid and exacting to be deemed 'reasonable.' " However, as thus abstractly stated, it has been accepted in this state as a sound corollary to the familiar rule of due care and diligence under the circumstances of the case. Given in the form of an instruction, and standing alone, it would no doubt be capable of misleading, and would probably mislead, the jury to the prejudice of a defendant who owed the duty of exercising due care and diligence in the premises. If so, the defendant may request explanatory charges, and so remove that danger.
In the instant case, taken, as it must have been, in connection with the oral charge and the special instructions given to the jury, we do not think it misled the jury by creating in their minds the impression that defendant owed to intestate any greater duty than she owed to other guests. Heaphy, the hotel clerk, testified that when the alarm of fire was given he promptly rang the telephone call bell in all of the bedrooms of the hotel, but got no response. He detailed his subsequent activities during the progress of the fire, including his efforts to warn and save the night clerk, Rouse, by going up on the third floor, and incidentally passing within two doors of intestate's room without calling him. The instruction in question was clearly intended to direct the jury's attention to the insufficiency of an abortive attempt to warn by a telephone call if the attempt to reach intestate's room and warn him directly and personally offered reasonable promise of success. This was in fact the issue.
It is certainly true that an instruction that a duty to warn one who is in peril of his life must be performed regardless of all difficulties is too broad a statement of the law, if it be considered alone and taken in its literal sense. But, as applied to the *Page 484 
circumstances here shown, and read in connection with the explanations of the oral charge, we cannot see that it was prejudicially misleading, though under other conditions it might well be so regarded.
The amount of damages to be awarded was in the sound discretion of the jury, and we find no warrant in the evidence for setting aside this verdict as excessive.
We find no reversible error in the record, and the judgment will be affirmed.
Affirmed.
SAYRE, GARDNER, and BROWN, JJ., concur.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., dissent.
1 203 Ala. 78.